UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6611


RONALD WAYNE LEWIS,

                Plaintiff - Appellant,

          v.

UNITED STATES MARSHAL SERVICE; KEVIN CONNELLY, Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00649-JRS)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald     Wayne      Lewis     seeks        to     appeal     the     district

court’s order denying relief on his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).              The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.    2011).         The   magistrate        judge      recommended      that

relief be denied and advised Lewis that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The    timely        filing     of   specific           objections       to    a

magistrate        judge’s      recommendation          is        necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been       warned      of        the    consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Lewis

has     waived       appellate      review     by    failing           to    file     specific

objections after receiving proper notice.                          Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal.

               We dispense with oral argument because the facts and

legal       contentions       are   adequately      presented          in    the     materials

before      the   court     and     argument      would      not    aid     the     decisional

process.

                                                                                     DISMISSED

                                              2